Detailed Action
This is a final Office action in response to communications received on 10/2/2020. Claims 1-2, 5-6, 8-9, 12-13 and 15 Claims 16-25 were previously withdrawn in response to a restriction requirement filed 4/22/2020. Claims 1-15 are pending and are examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant’s amendments, filed 10/2/2020, to claim 1 correcting the claim to recite a “data provider” is sufficient to overcome the objection to claims 2, 4-5 and 7.  Accordingly, the objection to claims 2, 4-5 and 7, as filed in (3) of the Non-Final Office action filed 7/24/2020, is withdrawn.  
Applicant’s amendments, filed 10/2/2020, to claims 2 and 9 correcting the claims to recite a “the data modifier” rather than a “data modification system” is sufficient to overcome the objection to the aforementioned claims.  Accordingly, the objection to claims 2and 9, as filed in (3) of the Non-Final Office action filed 7/24/2020, is withdrawn.  
Applicant’s amendments, filed 10/2/2020, to claim 1 correcting the claim to recite “a hardware processor” remedy the claim not explicitly listing what hardware/elements the system itself actually comprises and are sufficient to overcome the rejection to the 
Applicant’s arguments regarding the rejection under 35 U.S.C. 103 of the claims under Vandervort and Krishnamurthy have been considered, and are found unpersuasive.
Applicant’s arguments in the Remarks, filed 10/2/2020, with respect to the claims rejected under 103 have been fully considered but are considered moot because the amendments to claims 1, 8 and 15 require new grounds of rejection necessitated by amendments.
The remaining arguments fail to comply with 37 C.F.R. 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Consequently, the rejection of the claims under 35 U.S.C. 103 is sustained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-8 and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Vandervort (US 2017/0237569 A1), further in view of Krishnamurthy (US 2017/0126702 A1), further in view of Hosain (US 2010/0005318 A1).
 Regarding claim 1, Vandervort teaches the limitations of claim 1 substantially as follows:
A computing system comprising: 
a network interface configured to receive a data file from a data modifier which comprises a modification to an initial content state of a data file; and (Vandervort; Paras. [0008], [0010]-[0011] & [0020]-[0021]: A communication network (i.e. network interface) receives a diff of an electronic document from an electronic device (i.e. receive a data file from a data modifier) which comprises a difference between a first and revised version of the electronic document (i.e. comprises a modification to an initial content state of a data file))
Vandervort does not teach the limitations of claim 1 as follows:
a hardware processor configured to generate a hash value of the initial content state of the data file prior to modification,  by the data modifier, 
wherein the hardware processor is further configured to register the generated and signed hash values in a blockchain 
However, in the same field of endeavor, Krishnamurthy discloses the limitations of claim 1 as follows:
a hardware processor configured to generate a hash value of the initial content state of the data file prior to modification, by the data modifier, (Krishnamurthy; Paras. [0019] & [0030]: Hashing (i.e. generating a hash value) data of each copy of a document (i.e. initial content state of the data file prior to modification) each copy may create modifications in the data of the document (i.e. modified content state of the data file prior to modification))
wherein the hardware processor is further configured to register the generated and signed hash values in a blockchain (Krishnamurthy; Paras. [0019], [0030], [0047] & [0097]: Transmitting via a network interface the hashed and/or signed document copies (i.e. transmit the generated hash values) to a blockchain node (i.e. blockchain) to be aggregated with other information forming a block in a blockchain for a verification chain)
Krishnamurthy is combinable with Vandervort because both are from the same field of endeavor of inclusion and security of modified data in a blockchain. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Vandervort to incorporate hashing the content states prior to inclusion in the blockchain as in Krishnamurthy in order to improve the security of the system by securing information via hashing prior to inclusion in the blockchain.
Vandervort and Krishnamurthy do not teach the limitations of claim 1 as follows:
and sign the generated hash values with a key of a data provider that created the data file, 
However, in the same field of endeavor, Hosain discloses the limitations of claim 1 as follows:
and sign the generated hash values with a key of a data provider that created the data file, (Hosain; Paras. [0015] & [0028]: Signing a hashed datum (i.e. sign the generated hash values) with a key of the owner of the data (i.e. key of a data provider that created the data file))
Hosain is combinable with Vandervort and Krishnamurthy because all are from the same field of endeavor of inclusion and security of shared and modified data. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing 

Regarding claim 3 and 10, Vandervort, Krishnamurthy and Hosain teach the computing system of claim 1 and the method of claim 8.
Vandervort, Krishnamurthy and Hosain teach the limitations of claims 3 and 10 as follows:
wherein the data file comprises an off-chain data file which is to be stored within a blockchain accessible to the blockchain peer node.  (Vandervort; Paras. [0008], [0010]-[0011] & [0020]: An electronic document from an electronic device which is separate from nodes of a blockchain (i.e. data file comprises an off-chain data file) which is to be included in a blockchain (i.e. stored within a blockchain) which is accessible by blockchain nodes (i.e. blockchain peer nodes))

Regarding claims 4 and 11, Vandervort, Krishnamurthy and Hosain teach the computing system of claim 1 and the method of claim 8.
Vandervort, Krishnamurthy and Hosain teach the limitations of claims 4 and 11 as follows:
wherein the data file comprises one or more of a document, an image, a video, and an audio, created by the data provider.  (Vandervort; Paras. [0008] & [0020]: The electronic document (i.e. the data file) refers to text (i.e. comprises one or more of a document), image, video which has been revised by the electronic device (i.e. created by the data provider))

Regarding claim 5, Vandervort, Krishnamurthy and Hosain teach the limitations of claim 1.
Vandervort, Krishnamurthy and Hosain teach the limitations of claim 5 as follows:
The computing system of claim 1, wherein the hardware processor is configured to sign the initial content state of the data file prior to modification with a private key of the data provider and sign the modified content state of the data file after modification with the private key of the data provider that created the data file, (Krishnamurthy; Paras. [0019], [0030] & [0067]: Hashing data of each copy of a document without modifications (i.e. sign the initial content state of the data file prior to modification) and each copy with modifications in the data of the document (i.e. modified content state of the data file after modification) using a signature representing any plurality of clients (i.e. with the private key of the data provider) to produce hashed data)
sign the data file with the private key of the data provider that created the data file (Hosain; Paras. [0015] & [0028]: Signing a hashed datum (i.e. sign the data file) with a key of the owner of the data (i.e. private key of a data provider that created the data file))
The same motivation to combine as in claim 1 is applicable to the instant claim.

Regarding claims 6 and 13, Vandervort, Krishnamurthy and Hosain teach the computing system of claim 1 and the method of claim 8.
Vandervort, Krishnamurthy and Hosain teach the limitations of claims 6 and 13 as follows:
wherein the hash value of the initial content state of the data file is generated and registered separately from the hash value of the modified content state of the data file.  (Krishnamurthy; Paras. [0019] & [0030]: Hashed data of each unmodified copy of a document (i.e. hash value of the initial content state of the data file) and each modified copy of the document (i.e. modified content state of the data file) is hashed and transmitted to the blockchain for inclusion upon each instance of copying (i.e. generated and transmitted separately))
The same motivation to combine as in claims 1 and 8 are applicable to the instant claims.

Regarding claims 7 and 14, Vandervort, Krishnamurthy and Hosain teach the computing system of claim 1 and the method of claim 8.
Vandervort, Krishnamurthy and Hosain teach the limitations of claims 7 and 14 as follows:
wherein the data provider comprises an off- chain data source that provides external data for transactions on a blockchain.  (Vandervort; Paras. [0008], [0010]-[0011] & [0020]: The communication network connected to an electronic device which provides the electronic document (i.e. data provider) which is separate from nodes of a blockchain (i.e. comprises an off-chain data source that provides external data) which is to be included in a blockchain (i.e. for transactions on a blockchain))

Regarding claim 8, Vandervort teaches the limitations of claim 8 substantially as follows:
A method comprising: 
receiving, at a data provider, a data file from a data modifier which comprises a modification to an initial content state of a data file; (Vandervort; Paras. [0008], [0010]-[0011] & [0020]-[0021]: A communication network (i.e. data provider) receives a diff of an electronic document from an electronic device (i.e. receive a data file from a data modifier) which comprises a difference between a first and revised version of the electronic document (i.e. comprises a modification to an initial content state of a data file))
Vandervort does not teach the limitations of claim 8 as follows:
generating a hash value of the initial content state of the data file prior to modification and generating a hash value of a modified content state of the data file after the modification by the data modifier; and 
registering the generated and signed hash values in a blockchain 
However, in the same field of endeavor, Krishnamurthy discloses the limitations of claim 8 as follows:
generating a hash value of the initial content state of the data file prior to modification and generating a hash value of a modified content state of the data file after the modification by the data modifier; and (Krishnamurthy; Paras. [0019] & [0030]: Hashing (i.e. generating a hash value) data of each copy of a document (i.e. initial content state of the data file prior to modification) each copy may create modifications in the data of the document (i.e. modified content state of the data file prior to modification))
registering the generated and signed hash values in a blockchain (Krishnamurthy; Paras. [0019], [0030], [0047] & [0097]: Transmitting via a network interface the hashed and/or signed document copies (i.e. registering the generated hash values) to a blockchain node (i.e. blockchain) to be aggregated with other information forming a block in a blockchain for a verification chain)
Krishnamurthy is combinable with Vandervort because both are from the same field of endeavor of inclusion and security of modified data in a blockchain. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Vandervort to incorporate hashing the content states prior to inclusion in the blockchain as in Krishnamurthy in order to improve the security of the system by securing information via hashing prior to inclusion in the blockchain.
Vandervort and Krishnamurthy do not teach the limitations of claim 8 as follows:
and signing the generated hash values with a key of a data provider that created the data file, 
However, in the same field of endeavor, Hosain discloses the limitations of claim 8 as follows:
and signing the generated hash values with a key of a data provider that created the data file, (Hosain; Paras. [0015] & [0028]: Signing a hashed datum (i.e. sign the generated hash values) with a key of the owner of the data (i.e. key of a data provider that created the data file))
Hosain is combinable with Vandervort and Krishnamurthy because all are from the same field of endeavor of inclusion and security of shared and modified data. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Vandervort and Krishnamurthy to incorporate signing of data by the data owner as in Hosain in order to improve the security of the system by securing information via signing prior to sharing the data.

Regarding claim 12, Vandervort, Krishnamurthy and Hosain teach the limitations of claim 8.
Vandervort, Krishnamurthy and Hosain teach the limitations of claim 12 as follows:
wherein the signing comprising signing the initial content state of the data file prior to modification and signing the modified content state of the data file after modification, with a private key of the data provider.  (Krishnamurthy; Paras. [0019], [0030] & [0067]: Hashing data of each copy of a document without modifications (i.e. sign the initial content state of the data file prior to modification) and each copy with modifications in the data of the document (i.e. modified content state of the data file after modification) using a signature representing any plurality of clients (i.e. with the private key of the data provider))
signing the data file with the private key of the data provider that created the data file (Hosain; Paras. [0015] & [0028]: Signing a hashed datum (i.e. sign the data file) with a key of the owner of the data (i.e. private key of a data provider that created the data file))
The same motivation to combine as in claim 8 is applicable to the instant claim.

Regarding claim 15, Vandervort teaches the limitations of claim 15 substantially as follows:
A non-transitory computer readable medium comprising instructions, that when read by a processor, cause the processor to perform a method comprising: (Vandervort; Para. [0019]: A non-transitory computer readable medium containing programming instructions that are executed by a processor to perform system functions)
receiving, at a data provider, a data file from a data modifier which comprises a modification to an initial content state of a data file; (Vandervort; Paras. [0008], [0010]-[0011] & [0020]-[0021]: A communication network (i.e. data provider) receives a diff of an electronic document from an electronic device (i.e. receive a data file from a data modifier) which comprises a difference between a first and revised version of the electronic document (i.e. comprises a modification to an initial content state of a data file))
Vandervort does not teach the limitations of claim 15 as follows:
generating a hash value of the initial content state of the data file prior to modification,  by the data modifier; 
registering the generated and signed hash values in a blockchain 
However, in the same field of endeavor, Krishnamurthy discloses the limitations of claim 15 as follows:
generating a hash value of the initial content state of the data file prior to modification,  by the data modifier; (Krishnamurthy; Paras. [0019] & [0030]: Hashing (i.e. generating a hash value) data of each copy of a document (i.e. initial content state of the data file prior to modification) each copy may create modifications in the data of the document (i.e. modified content state of the data file prior to modification))
registering the generated and signed hash values in a blockchain (Krishnamurthy; Paras. [0019], [0030], [0047] & [0097]: Transmitting via a network interface the hashed and/or signed document copies (i.e. registering the generated hash values) to a blockchain node (i.e. blockchain) to be aggregated with other information forming a block in a blockchain for a verification chain)
Krishnamurthy is combinable with Vandervort because both are from the same field of endeavor of inclusion and security of modified data in a blockchain. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Vandervort to incorporate hashing the content states prior to inclusion in the blockchain as in Krishnamurthy in order to improve the security of the system by securing information via hashing prior to inclusion in the blockchain.
Vandervort and Krishnamurthy do not teach the limitations of claim 15 as follows:
and signing the generated hash values with a key of a data provider that created the data file, 
However, in the same field of endeavor, Hosain discloses the limitations of claim 15 as follows:
and signing the generated hash values with a key of a data provider that created the data file, (Hosain; Paras. [0015] & [0028]: Signing a hashed datum (i.e. sign the generated hash values) with a key of the owner of the data (i.e. key of a data provider that created the data file))
Hosain is combinable with Vandervort and Krishnamurthy because all are from the same field of endeavor of inclusion and security of shared and modified data. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Vandervort and Krishnamurthy to incorporate signing of data by the data owner as in Hosain in order to .

Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Vandervort (US 2017/0237569 A1), further in view of Krishnamurthy (US 2017/0126702 A1), further in view of Hosain (US 2010/0005318 A1), as applied to claims 1 and 8, further in view of Seger (US 2017/0264428 A1).
 Regarding claims 2 and 9, Vandervort, Krishnamurthy and Hosain teach the computing system of claim 1 and the method of claim 8.
Vandervort, Krishnamurthy and Hosain do not teach the limitations of claims 2 and 9 as follows:
wherein the network interface is further configured to transmit the data file from the data provider to the data modifier prior to the modification.  
However, in the same field of endeavor, Seger discloses the limitations of claims 2 and 9 as follows:
wherein the network interface is further configured to transmit the data file from the data provider to the data modifier prior to the modification.  (Seger; Paras. [0026]-[0027]: Transmitting data (i.e. data file) from the data storage system (i.e. data provider) to the blockchain processor (i.e. data modification system) prior to hashing the data (i.e. the modification)) 
Seger is combinable with Vandervort, Krishnamurthy and Hosain because all are from the same field of endeavor of inclusion and security of shared and modified data. Therefore, it would have been obvious to one of ordinary skill in the art before the 

Prior art considered, but not relied upon
	Zinder (US 2017/0005804 A1) teaches an external user device which modify values of a block of a blockchain.

Conclusion
For the above-stated reasons, claims 1-15 are rejected.
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.
Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
 A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on (571) 272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/SAMSON B LEMMA/Primary Examiner, Art Unit 2498